DETAILED ACTION
Summary
This is the first action on the merits for application 17/176,489 filed February 16, 2021.
This is a continuation application of 15/722,580 filed October 2, 2017, which is a continuation of application 13/725,580 (now patent 9,812,592) filed December 21, 2012.
Claims 1-20 are currently pending and have been considered on the merits herein.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 refers to “the first dielectric layer” but seemingly only discusses “a dielectric layer”. This seems to be a mistype based on the claims of the parent.  Please correct the “the first dielectric layer” in line 7th line to read “the dielectric layer” accordingly. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-5, 7-11, 14-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FUNAKOSHI (US PG PUB 2010/0200058), in view of CARLSON et al (US PG PUB 2010/02043041).
Regarding claim 1, FUNAKOSHI teaches a solar cell (solar battery comprising a solar cell, abstract) comprising: 
a primary substrate (101, “silicon substrate”) having a front side that faces the sun during normal operation (“light-receiving surface”, paragraph [0043]) and a backside opposite the front side (“rear surface”, paragraph [0043]); 
a P-type emitter (“p-type impurity doping regions”, paragraph [0043], 105) and an N-type emitter (“n-type impurity doping regions”, paragraph [0043], 104) on the backside of the primary substrate (shown in figure 1); 
a dielectric layer (“passivation film”, 103, paragraph [0044], wherein dielectric and passivation are interpreted to be analogous terms based on the disclosure of paragraph [0019] of the instant application stating the dielectric layer provides passivation) on the P-type and N-type emitters (104/105, figure 1 shows this relationship of contact); 
a metal foil (109/110, taught to be shaped metal sheets and “copper foils” in paragraph [0074]) on the first dielectric layer (103, wherein figure 1 shows the foils 109/110 to be in indirect contact with the dielectric 103, interpreted as “on”), 
and a secondary substrate (111) on the metal foil (109/110), 
wherein the metal foil includes a finger separation area (paragraph [0074] teaches the foils to be separated or shaped rendering the finger separation area the area between foil components 109/110, with the finger separation area shown in figure 1 occupied by component 120) between the dielectric layer (103) and the secondary substrate (111).
While FUNAKOSHI teaches the connection of the metal foil (109/110) through the dielectric layer (103) to electrically connect to the P-type emitter (105) and through the dielectric layer (103) to electrically connect to the N-type emitter (104) via electrodes (106/107), FUNAKOSHI fails to address the foil to comprise the first and second contact fingers which provide the electrical connections to the emitters.
CARLSON et al teaches solar cells with rear side doped region and finger electrode connection thereto through a dielectric layer in paragraph [0012], just as in FUNAKOSHI.  Paragraphs [0087]-[0089] and figures 7 and 8 teach the application of a thin, metal conductor layer 18 (interpreted as in the foil of FUNAKOSHI) of interdigitated back contacts 36/38 (metal foil of the instant application).  The conductors (foils) are then laser fired to enable connection 40 between the conductor 18 and the emitter 20 through a passivation layer 28/32 (dielectric) as shown in figures 7 and 8.  The laser treatment of the sheet conductor causes the metal foil material to extend through the opening in the dielectric to enable the connectivity between the substrate and emitter with the foil, as discussed in paragraph [0121] and shown in figures 2, 3, 4A, and 5-7.  Paragraph [0164] details the formation metal of providing connection between the finger portions (contact) to the emitter rendered an increase of efficiency.  
At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize the method step of firing the foil of FUNAKOSHI, as in CARLSON et al, to fill the opening in the dielectric layer and connect the foil and emitter instead of utilizing solder as it renders a more efficient cell.  Moreover, the use of one known method of interconnection (solder/adhesive, as in figures 1 and 2 of FUNAKOSHI) substituted for a different known method of interconnection (laser fired contacts of CARLSON et al) will provide the same electrical connection via a metal filled opening in the dielectric layer.  The use of either method is well within the capabilities of one of ordinary skill in the art.
Regarding claim 3, FUNAKOSHI teaches the primary substrate is a silicon lamina (a “silicon substrate” is interpreted to read on a silicon lamina, as the applicant teaches the lamina is the remaining silicon substrate which has been cleaved from a silicon substrate in paragraph [0005], the product rendered by the process is interpreted to be structurally equivalent to that of the textured substrate of FUNAKOSHI).
Regarding claim 4, FUNAKOSHI teaches the front side of the primary substrate (101) is textured (zig-zag patterning shown in figure 1 on the light exposure side).  
Regarding claim 5, FUNAKOSHI teaches the secondary substrate (111) comprises a polymer (paragraph [0059], a PEN and/or PET material being polymer).  
Regarding claim 7, FUNAKOSHI teaches solar cell comprising: 
a silicon lamina (101, “silicon substrate” is interpreted to read on a silicon lamina, as the applicant teaches the lamina is the remaining silicon substrate which has been cleaved from a silicon substrate in paragraph [0005], the product rendered by the process is interpreted to be structurally equivalent to that of the textured substrate of FUNAKOSHI);
a P-type emitter (“p-type impurity doping regions”, paragraph [0043], 105) and an N-type emitter (“n-type impurity doping regions”, paragraph [0043], 104) on the backside of a silicon lamina (101, shown in figure 1); 
a metal foil (109/110, taught to be shaped metal sheets and “copper foils” in paragraph [0074]) on the backside of the silicon lamina (101, shown in figure 1), the metal foil comprising a first contact finger (107) that is electrically connected to the P-type emitter (105) and a second contact finger (106) that is electrically connected to the N-type emitter (104); and 
a polymer layer (111, taught in paragraph [0059] to be a polymer material) on the metal foil (109/110), wherein the metal foil (109/110) is between the polymer layer (111) and the silicon lamina (101) (wherein this relationship between the layers is shown in figure 1).  
While FUNAKOSHI teaches the electrical connection of the metal foil (109/110) to the P-type emitter (105) and the N-type emitter (104) via electrodes (106/107), FUNAKOSHI fails to address the foil to comprise the first and second contact fingers which provide the electrical connections to the emitters.
CARLSON et al teaches solar cells with rear side doped region and finger electrode connection thereto through a dielectric layer in paragraph [0012], just as in FUNAKOSHI.  Paragraphs [0087]-[0089] and figures 7 and 8 teach the application of a thin, metal conductor layer 18 (interpreted as in the foil of FUNAKOSHI) of interdigitated back contacts 36/38 (metal foil of the instant application).  The conductors (foils) are then laser fired to enable connection 40 between the conductor 18 and the emitter 20 through a passivation layer 28/32 (dielectric) as shown in figures 7 and 8.  The laser treatment of the sheet conductor causes the metal foil material to extend through the opening in the dielectric to enable the connectivity between the substrate and emitter with the foil, as discussed in paragraph [0121] and shown in figures 2, 3, 4A, and 5-7.  Paragraph [0164] details the formation metal of providing connection between the finger portions (contact) to the emitter rendered an increase of efficiency.  
At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize the method step of firing the foil of FUNAKOSHI, as in CARLSON et al, to fill the opening in the dielectric layer and connect the foil and emitter instead of utilizing solder as it renders a more efficient cell.  Moreover, the use of one known method of interconnection (solder/adhesive, as in figures 1 and 2 of FUNAKOSHI) substituted for a different known method of interconnection (laser fired contacts of CARLSON et al) will provide the same electrical connection via a metal filled opening in the dielectric layer.  The use of either method is well within the capabilities of one of ordinary skill in the art.
Regarding claim 8, while FUNAKOSHI is silent to the thickness of the substrate, CARLSON et al teaches the wafer to have a thickness of about 100 micron, rendering obvious the claimed range. Moreover, the use of a known sizing for the silicon substrate which is effective for power generation would have been obvious to one of ordinary skill and not found to be critical.
Regarding claim 9, FUNAKOSHI teaches a textured (zig zag pattern of figure 9 on the front surface) and passivated surface (102, “anti-reflection film”, well established in the art to function as a passivation layer and paragraph [0023] of the instant application details the front passivation layer to “absorb light”, a known function of an anti-reflection layer) at a frontside of the silicon lamina (101, shown in figure 1 or 9); a glass layer (124, “transparent substrate” made of “glass substrate”) over the frontside of the silicon lamina (101) (relationship shown in figure 9); and an encapsulant material (“sealing material”, 125, is interpreted to be equivalent to the “encapsulant material” of the claims as it encapsulates the cells 100) between the frontside of the silicon lamina (101) and the glass layer (125) (relationship shown in figure 9).  
Regarding claims 10 and 11, FUNAKOSHI teaches the use of aluminum as the “metal foil” of the instant claim, portion 109/110 in paragraph [0060]. The use of the aluminum material would represent the formula of claim 11 when the silicon is present at 0%.
Regarding claim 14, FUNAKOSHI teaches a dielectric layer (“passivation film”, 103, paragraph [0044], wherein dielectric and passivation are interpreted to be analogous terms based on the disclosure of paragraph [0019] of the instant application stating the dielectric layer provides passivation), wherein the first contact finger of the metal foil extends through the dielectric layer to directly connect to the P-type emitter and the second contact finger of the metal foils extends through the dielectric layer to directly connect to the N-type emitter (the connection of the foil to the emitter is shown in figure 1 of FUNAKOSHI as components 106/107, which would be replaced by the foil in the combination with CARLSON et al, rendering the claimed structure).  
Regarding claim 15, FUNAKOSHI teaches a solar cell (abstract) comprising: 
a silicon lamina(101, “silicon substrate” is interpreted to read on a silicon lamina, as the applicant teaches the lamina is the remaining silicon substrate which has been cleaved from a silicon substrate in paragraph [0005], the product rendered by the process is interpreted to be structurally equivalent to that of the textured substrate of FUNAKOSHI);
a P-type emitter (“p-type impurity doping regions”, paragraph [0043], 105) and an N-type emitter (“n-type impurity doping regions”, paragraph [0043], 104) on the backside of a silicon lamina (101, shown in figure 1; 
a metal foil (109/110, taught to be shaped metal sheets and “copper foils” in paragraph [0074]) on the backside of the silicon lamina (101, shown in figure 1) connected to the P-type emitter and to the N- type emitter (figure 1, via components 106/107); and 
a secondary substrate (111, “insulative substrate”) on the metal foil (109/110), wherein the metal foil (109/110) is between the silicon lamina (101) and the secondary substrate (111) (relationship shown in figure 1).  
While FUNAKOSHI teaches the electrical connection of the metal foil (109/110) to the P-type emitter (105) and the N-type emitter (104) via electrodes (106/107), FUNAKOSHI fails to address the foil to comprise the first and second contact fingers which provide the electrical connections to the emitters.
CARLSON et al teaches solar cells with rear side doped region and finger electrode connection thereto through a dielectric layer in paragraph [0012], just as in FUNAKOSHI.  Paragraphs [0087]-[0089] and figures 7 and 8 teach the application of a thin, metal conductor layer 18 (interpreted as in the foil of FUNAKOSHI) of interdigitated back contacts 36/38 (metal foil of the instant application).  The conductors (foils) are then laser fired to enable connection 40 between the conductor 18 and the emitter 20 through a passivation layer 28/32 (dielectric) as shown in figures 7 and 8.  The laser treatment of the sheet conductor causes the metal foil material to extend through the opening in the dielectric to enable the connectivity between the substrate and emitter with the foil, as discussed in paragraph [0121] and shown in figures 2, 3, 4A, and 5-7.  Paragraph [0164] details the formation metal of providing connection between the finger portions (contact) to the emitter rendered an increase of efficiency.  
At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize the method step of firing the foil of FUNAKOSHI, as in CARLSON et al, to connect the foil and emitter instead of utilizing solder as it renders a more efficient cell.  Moreover, the use of one known method of interconnection (solder/adhesive, as in figures 1 and 2 of FUNAKOSHI) substituted for a different known method of interconnection (laser fired contacts of CARLSON et al) will provide the same electrical connection via a metal filled opening in the dielectric layer.  The use of either method is well within the capabilities of one of ordinary skill in the art.
Regarding claim 16, FUNAKOSHI teaches a dielectric layer (“passivation film”, 103, paragraph [0044], wherein dielectric and passivation are interpreted to be analogous terms based on the disclosure of paragraph [0019] of the instant application stating the dielectric layer provides passivation), wherein the first contact finger of the metal foil extends through the dielectric layer to directly connect to the P-type emitter and the second contact finger of the metal foils extends through the dielectric layer to directly connect to the N-type emitter (the connection of the foil to the emitter is shown in figure 1 of FUNAKOSHI as components 106/107, which would be replaced by the foil in the combination with CARLSON et al, rendering the claimed structure).  
Regarding claim 18, FUNAKOSHI teaches the front side of the primary substrate (101) is textured (zig-zag patterning shown in figure 1 on the light exposure side).  
Regarding claim 19, FUNAKOSHI teaches the secondary substrate (111) comprises a polymer (paragraph [0059], a PEN and/or PET material being polymer).  
Claims 2, 12 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FUNAKOSHI, in view of CARLSON et al and MOSLEHI et al (US PG PUB 2012/0103408).
Regarding claim 2, while FUNAKOSHI teaches the use of selectively connected back contact foils in paragraphs [0069]-[0073] and figure 4, modified FUNAKOSHI is silent to the metal foil includes an extended area that extends beyond a perimeter of the primary substrate.   
MOSLEHI et al teaches a back contact solar cell comprising foil contacts attached to a solar cell via a secondary substrate in paragraph [0040], just as in modified FUNAKOSHI. MOSLEHI et al further teaches the secondary substrate (94) comprising the metal layer (90, as discussed in paragraph [0040], interpreted to read on a metal foil as in the instant application and FUNAKOSHI) in figure 4. Figures 5A and 5B show the secondary substrate attached to the primary silicon substrate (6) wherein the metal layer (100) of the secondary substrate extends beyond the perimeter of the silicon substrate (6) to allow for wrapping the foils around the side of the cells. Paragraph [0067] teaches the metal foil layer extending beyond the silicon substrate enables wrapping of the electrical connection to allow for space saving electrical interconnection of adjacent panels.
At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize the metal foils of FUNAKOSHI (as in figure 4) which extend past the substrate, as in MOSLEHI et al, so as to enable space saving interconnection between adjacent cells.
Regarding claim 12, while FUNAKOSHI teaches the use of selectively connected back contact foils in paragraphs [0069]-[0073] and figure 4, modified FUNAKOSHI is silent to the metal foil includes an extended area that extends beyond a perimeter of the silicon lamina.   
MOSLEHI et al teaches a back contact solar cell comprising foil contacts attached to a solar cell via a secondary substrate in paragraph [0040], just as in modified FUNAKOSHI. MOSLEHI et al further teaches the secondary substrate (94) comprising the metal layer (90, as discussed in paragraph [0040], interpreted to read on a metal foil as in the instant application and FUNAKOSHI) in figure 4. Figures 5A and 5B show the secondary substrate attached to the primary silicon substrate (6, interpreted to read on the silicon lamina) wherein the metal layer (100) of the secondary substrate extends beyond the perimeter of the silicon substrate (6, silicon lamina) to allow for wrapping the foils around the side of the cells. Paragraph [0067] teaches the metal foil layer extending beyond the silicon substrate enables wrapping of the electrical connection to allow for space saving electrical interconnection of adjacent panels.
At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize the metal foils of FUNAKOSHI (as in figure 4) which extend past the silicon lamina, as in MOSLEHI et al, so as to enable space saving interconnection between adjacent cells.
Regarding claim 17, while FUNAKOSHI teaches the use of selectively connected back contact foils in paragraphs [0069]-[0073] and figure 4, modified FUNAKOSHI is silent to the metal foil includes an extended area that extends beyond a perimeter of the silicon lamina.   
MOSLEHI et al teaches a back contact solar cell comprising foil contacts attached to a solar cell via a secondary substrate in paragraph [0040], just as in modified FUNAKOSHI. MOSLEHI et al further teaches the secondary substrate (94) comprising the metal layer (90, as discussed in paragraph [0040], interpreted to read on a metal foil as in the instant application and FUNAKOSHI) in figure 4. Figures 5A and 5B show the secondary substrate attached to the primary silicon substrate (6, interpreted to read on the silicon lamina) wherein the metal layer (100) of the secondary substrate extends beyond the perimeter of the silicon substrate (6, silicon lamina) to allow for wrapping the foils around the side of the cells. Paragraph [0067] teaches the metal foil layer extending beyond the silicon substrate enables wrapping of the electrical connection to allow for space saving electrical interconnection of adjacent panels.
At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize the metal foils of FUNAKOSHI (as in figure 4) which extend past the silicon lamina, as in MOSLEHI et al, so as to enable space saving interconnection between adjacent cells.
Claim 6, 13 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FUNAKOSHI, in view of CARLSON et al and MEAKIN et al (WO 2009/134939).
Regarding claim 6, while FUNAKOSHI teaches the use of a polymer insulating secondary substrate (paragraph [0059]), modified FUNAKOSHI is silent to the use of a fluoropolymer secondary substrate.
MEAKIN et al teaches a backsheet (10, as in secondary substrate of FUNAKOSHI et al as shown in figure 1B) comprising foil metallizations (12, as in metal foils of FUNAKOSHI) to provide back side electrical connections, just as in modified FUNAKOSHI, as discussed on page 8, lines 12-16. MEAKIN et al further teaches the use of a polymer backsheet (secondary substrate) for supporting the patterned foils (p. 14, l. 28-p.15, l. 1) but then further details the beneficial use of a fluoropolymer on page 21, l. 3-7. This citation teaches the use of a fluorinated polymer for “scratch tolerance” and “electrical isolation” beneficial based on its outward facing location.
At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize the fluoropolymer backsheet of MEAKIN et al, as the insulating secondary substrate of modified FUNAKOSHI, so as to provide desirable scratch tolerance and electrical isolation allowing for a more effective substrate.
Regarding claim 13, while FUNAKOSHI teaches the use of a polymer insulating secondary substrate (paragraph [0059]), modified FUNAKOSHI is silent to the use of a fluoropolymer for the polymer layer.
MEAKIN et al teaches a backsheet (10, as in secondary substrate/polymer layer of FUNAKOSHI et al as shown in figure 1B) comprising foil metallizations (12, as in metal foils of FUNAKOSHI) to provide back side electrical connections, just as in modified FUNAKOSHI, as discussed on page 8, lines 12-16. MEAKIN et al further teaches the use of a polymer backsheet (secondary substrate) for supporting the patterned foils (p. 14, l. 28-p.15, l. 1) but then further details the beneficial use of a fluoropolymer on page 21, l. 3-7. This citation teaches the use of a fluorinated polymer for “scratch tolerance” and “electrical isolation” beneficial based on its outward facing location.
At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize the fluoropolymer backsheet of MEAKIN et al, as the polymer layer of modified FUNAKOSHI, so as to provide desirable scratch tolerance, allowing for a more effective substrate.
Regarding claim 20, while FUNAKOSHI teaches the use of a polymer insulating secondary substrate (paragraph [0059]), modified FUNAKOSHI is silent to the use of a fluoropolymer secondary substrate.
MEAKIN et al teaches a backsheet (10, as in secondary substrate of FUNAKOSHI et al as shown in figure 1B) comprising foil metallizations (12, as in metal foils of FUNAKOSHI) to provide back side electrical connections, just as in modified FUNAKOSHI, as discussed on page 8, lines 12-16. MEAKIN et al further teaches the use of a polymer backsheet (secondary substrate) for supporting the patterned foils (p. 14, l. 28-p.15, l. 1) but then further details the beneficial use of a fluoropolymer on page 21, l. 3-7. This citation teaches the use of a fluorinated polymer for “scratch tolerance” and “electrical isolation” beneficial based on its outward facing location.
At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize the fluoropolymer backsheet of MEAKIN et al, as the insulating secondary substrate of modified FUNAKOSHI, so as to provide desirable scratch tolerance and electrical isolation allowing for a more effective substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KROKOSZINSKI et al (WO 2011/000629, wherein US PG PUB 2012/0208411 serves as an English translation thereof) also shows the use of a secondary substrate with metal foils to establish the back contacts within the cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        12/16/2022